Order denying motion to dismiss the complaint for insufficiency and for a defect of parties plaintiff modified by providing that the plaintiff join his coexeeutors as parties defendant and serve upon them a supplemental summons and complaint, the latter to contain an appropriate allegation respecting their joinder. (Civ. Prac. Act, § 192.) If plaintiff is unable to effect service upon his coexeeutors within twenty days, he may apply to the Special Term for an extension of time within which to do so. As so modified the order is affirmed, without costs. We are of opinion that the complaint states a cause of action under the Debtor and Creditor Law,* but that the coexeeutors, in the circumstances shown, should be made codefendants. The appellants may answer within ten days from the entry of the order herein. Lazansky, P. J., Young, Kapper, Scudder and Tompkins, JJ., concur.

 See art. 10, as added by Laws of 1925, chap. 254.— [Rep.